Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Claims
	Claims 1 is objected to under 37 CFR 1.75(i) which requires each element or step of the claimed invention to be separated by a line indentation.

Rejection Based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-13, 20-25, 27 and 28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ranck et al (US 8,075,313).
Ranck et al disclose in Figure 1 a body 100 capable of being scanned that has a snap in retention with dental implant 500’ (Figure 5).  The implant 500’ includes a first engagement section 510’.  The Ranck et al scan body 100 is elongated (Figures 1 and 2) and includes at least one flat 154 capable of being scanned at the first end and a second engagement feature 110 at the second end.  Ranck et al teach in Figure 10 that the second engagement feature 110 may be formed as a hexagon 1011 with six sides wherein a first set of alternating sides include contact surfaces with engagement protrusions 1016 and a second set of alternating sides 1018 includes a planar contact surface.  Ranck et al further teaches that those engagement protrusions may be formed as engagement ribs (1316D, 1316E and 1316F in Figures 13D, 13E, 13F)(note further column 10, lines 56-57).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9, 14-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ranck et al (US 8,075,313).
Ranck et al does not appear to disclose the height dimension of the rib (1316D, 1316E, 1316F) and relate the height to the width dimension of the hex portion, leaving such trivial determinations up to the person of ordinary skill in the art practicing the invention.  The claimed dimensions and ratios (claims 5-9, 14-18) all fall within ranges one would ordinarily 

Rejections based on Obvious Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
Claims 1-33 of U.S. Patent No. 10,433,936, and 
Claims 1-21 of U.S. Patent No. 10,912,631. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed invention is broader than that set forth in the claims of ‘936 and ‘631 and consequently taught by the previously patented claims.   More particularly, claim 1 of ‘936 discloses a scan body having a scan feature and an engagement section.  Patented claims 4-6 further teach the engagement feature to be hexagonal with engagement ribs on three of the sides.  In ‘631 see also claims 5-7 teaching engagement ribs on a hexagonal engagement member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712